Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 15-16, 18-25, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sooch (WO 2018/052572 A1, hereinafter referred to as Sooch).
Regarding claim 1, Sooch discloses a method for generating a dynamic lighting scenario over a scenario timeline using solid-state light emitters (pars. [01], [07] - [032], [055] - [0137]; Figs. 1-20), the method comprising:
providing a plurality of lighting reference points in the dynamic lighting scenario, each lighting reference point having an associated reference illumination state to be achieved at a corresponding reference moment of the scenario timeline (par. [014]); 
determining a plurality of sets of reference control parameters for the solid-state light emitters, each set of reference control parameters for producing the reference illumination state associated to a corresponding one of the plurality of lighting reference points (pars. [016]-[026], [059], [069], [072]; Figs. 2-8); and 
driving the solid-state light emitters based on the plurality of reference control parameters to generate the dynamic lighting scenario (par. [072]).
Regarding claim 2, Sooch discloses the method of claim 1, further comprising: determining a plurality of set of intervening control parameters for the solid-state light emitters, each set of intervening control parameters for providing transition illumination between the reference illumination states of a corresponding pair of successive lighting reference points of the dynamic lighting scenario; and driving the solid-state light emitters based on the plurality of set of intervening control parameters to produce the transition illumination (par. [061]).
Regarding claim 3, Sooch discloses the method of claim 1, wherein said determining the plurality of sets of reference control parameters for the solid-state light emitters is based on calibration data (pars. [069], [075]).
Regarding claim 5, Sooch discloses the method of claim 1, wherein said determining the plurality of sets of reference control parameters for the solid-state light emitters comprises: providing a database mapping a plurality of predefined sets of control parameters for the solid-state light emitters to a corresponding plurality of basis illumination states; and accessing the database and, for each reference illumination state to be achieved: assessing the reference illumination state to be achieved in view of the plurality of basis illumination states; and selecting, in view of said assessing, the set of reference control parameters based on the plurality of predefined sets of reference control parameters (pars. [069], [075]).
Regarding claim 6, Sooch discloses the method of claim 5, wherein, for one of the reference illumination states to be achieved, said assessing comprises finding a match between the reference illumination state and one of the basis illumination states, and said selecting comprises using, as the set of reference control parameters for producing the reference illumination state, the predefined set of control parameters corresponding to the matching basis illumination state (par. [026], [069], [075]).
Regarding claim 7, Sooch discloses the method of claim 5, wherein, for one of the reference illumination states to be achieved, said assessing comprises representing the reference illumination state as a combination of two or more of the basis illumination states, and said selecting comprises selecting, in view of said combination, the set of reference control parameters for producing the reference illumination state based on the plurality of predefined sets of control parameters (pars. [069], [075], [078], [080]).
Regarding claim 9, Sooch discloses the method of claim 1, wherein the reference illumination states are defined by an illumination spectrum, a color temperature, a light intensity, or any combination thereof (pars. [09], [014], [022]).
Regarding claim 11, Sooch discloses the method of claim 1, wherein at least one of the reference illumination states encompasses visible light wavelengths, encompasses non-visible light wavelengths, or is representative of natural light (pars. [078], [080]).
Regarding claim 15, Sooch discloses the method of claim 1, wherein at least one of the reference illumination states is representative of artificial light (pars. [078], [080]).
Regarding claim 16, Sooch discloses the method of claim 1, wherein the dynamic lighting scenario is representative of a diurnal illumination cycle or a portion thereof (pars. [078], [080]).
Regarding claim 18, Sooch discloses the method of claim 1, further comprising initiating said step of driving the solid-state light emitters only after (when mapping table which is to be executed is already stored in storage medium 56) said step of providing the plurality of lighting reference points in the dynamic lighting scenario and said step of determining the plurality of sets of reference control parameters for the solid-state light emitters have ended (par. [075]).
Regarding claim 19, Sooch discloses the method of claim 1, further comprising initiating said step of driving the solid-state light emitters before (when different mapping table is stored in storage medium 56 after driving the solid-state light emitters) said step of providing the plurality of lighting reference points in the dynamic lighting scenario and said step of determining the plurality of sets of reference control parameters for the solid-state light emitters have ended (par. [075]).
Regarding claim 20, Sooch discloses the method of claim 1, further comprising generating at least one subsequent dynamic lighting scenario (BR 2) different from the dynamic lighting scenario (BR 1), the dynamic lighting scenario and said at least one subsequent dynamic lighting scenario forming a dynamic lighting recipe (Figs. 3-6; pars. [056] – [062]).
Regarding claim 21, Sooch discloses the method of claim 1, further comprising modifying at least one upcoming characteristic of the dynamic lighting scenario associated with a future time or time period within said scenario timeline (Figs. 3-6; pars. [056] – [062]).
Regarding claim 22, Sooch discloses the method of claim 21, wherein said modifying is based on weather forecast data (Figs. 3-6; pars. [056] – [062]).
Regarding claim 23, Sooch discloses the method of claim 21, wherein said at least one upcoming characteristic comprises a number of remaining reference moments of said scenario timeline, a remaining duration of said dynamic lighting scenario, and a reference illumination state to be achieved at a future reference moment (Figs. 3-6; pars. [056] – [062]).
Regarding claim 24, Sooch discloses the method of claim 1, further comprising momentarily driving the solid-state light emitters to generate at least one event during the dynamic lighting scenario, said at least one event introducing a transient perturbation in said dynamic lighting scenario (pars. [070]).
Regarding claim 25, Sooch discloses the method of claim 24, wherein said at least one event is generated at a preprogrammed time within said scenario timeline, generated at a random time within said scenario timeline, or representative of a weather condition (pars. [070], [072]).
Claim 28 is essentially the same in scope as method claim 1 as discussed above and rejected similarly.
Regarding claim 29, Sooch discloses the lighting system of claim 28, wherein the solid-state light emitters comprise light-emitting diodes (26, Fig. 9).
Regarding claim 30, Sooch discloses the lighting system of claim 28, wherein the solid-state light emitters are part of a lamp, the lamp comprising part of the control and processing unit (Fig. 9; par. [065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VAN DE SLUIS (WO 2008/120127 A1) discloses NATURAL DAYLIGHT MIMICKING SYSTEM AND USER INTERFACE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844